Citation Nr: 0826793	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  07-01 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1974.

This claim comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in which the RO denied service connection 
for PTSD.

In April 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

During the hearing, the veteran's representative indicated 
that he was submitting to the Board additional evidence, 
consisting of recent VA treatment records, and waiving 
initial RO review of this evidence.  Hence, the Board accepts 
the additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for PTSD has been 
accomplished.

2.  There is conflicting evidence regarding whether the 
veteran has PTSD, but, even assuming that the evidence 
supports such a diagnosis, there is no evidence indicating 
that the veteran engaged in combat, and none of the veteran's 
claimed in-service stressors has been, or can be, 
corroborated. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, in a pre-rating June 2005 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for PTSD, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The RO also enclosed a 
questionnaire requesting information regarding any claimed 
stressors, and indicating the importance of providing this 
information.  The December 2005 RO rating decision reflects 
the initial adjudication of the claim after issuance of that 
letter.  Hence, the June 2005 letter met all four of 
Pelegrini's content of notice requirements as well as the 
VCAA's timing of notice requirement.  The July 2005 letter 
also included a specific request that the veteran furnish 
pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran information as to the assignment of 
disability ratings and effective dates in a March 2006 
letter, and subsequently readjudicated the claim in a 
November 2006 statement of the case (SOC) and January 2008 
supplemental SOC (SSOC).  Thus, while Dingess-complaint 
notice was provided to the veteran after the December 2005 
initial adjudication of the claim, the veteran is not shown 
to be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for PTSD.  
Pertinent evidence associated with the claims file consists 
of the veteran's service medical records, service personnel 
records, private medical records, VA outpatient treatment 
records, and an October 2005 VA examination report.  Also of 
record and considered in connection with the appeal is the 
transcript of the veteran's Board hearing as well as various 
written statements submitted by the veteran and by his 
representative, on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate the claim for service connection for 
PTSD, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
claim for service connection for PTSD, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2007).

In this case, there are notations of PTSD in the VAOPT 
records, and letters from Dr. McInroy, a licensed 
psychologist, indicating that he has diagnosed the veteran 
with PTSD pursuant to the DSM-IV criteria based on his 
claimed in-service Vietnam-related stressors.  In contrast, 
the physician who performed the October 2005 VA examination 
indicated that he could not diagnose PTSD at that time, and 
instead diagnosed major depressive disorder not related to 
service.  The Board need not resolve this conflicting 
evidence as to whether the veteran has PTSD because, even 
assuming that the evidence supports such a diagnosis, none of 
the claimed stressors has been, or can be, corroborated.  
Thus, another essential criterion for establishing service 
connection for PTSD-credible supporting evidence that a 
claimed stressor actually occurred-has not been met, for the 
following reasons.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2007); 
38 C.F.R. 3.304(f)(1) (2007); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the veteran's lay testimony, alone, is not sufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates his 
testimony or statements.  See Cohen v. Brown, 10 Vet. App. 
128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 
6 Vet. App. 283, 289-290 (1994).

Although Dr. McInroy wrote in a September 2005 letter that 
the veteran "was in actual combat" and not merely in 
support thereof, the record does not reflect that the veteran 
"engaged in combat with the enemy" as that term is defined 
under VA law.  The veteran's DD 214 and service personnel 
records reflect that he was a radio operator and combat 
engineer, but do not reflect that he received any medals 
associated with combat or otherwise personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  The 
veteran's own testimony and written statements, to include 
his claimed stressors discussed below, are insufficient to 
establish that he engaged in combat with the enemy.  Thus, 
corroboration of the occurrence one or more of the claimed 
in-service stressors is required.

In his written statements and Board hearing testimony, the 
veteran identified three in-service stressors: 1) The veteran 
witnessed a soldier build a fire which set off an unexploded 
grenade and killed him; 2) While on patrol, the veteran's 
platoon stood watch in an open area near unexploded mortar 
and rocket rounds, and feared that these would explode if 
they came under fire; and 3) The jeep in which the veteran 
was riding in Vietnam struck a civilian, resulting in a 
hostile crowd surrounding the jeep as if to attack it.

As indicated in the RO's April 2007 and January 2008 formal 
findings of a lack of sufficient information to attempt 
stressor verification, each of the three claimed in-service 
stressors could neither be verified by the RO nor sent to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for verification, for the following reasons.  Initially, the 
Board notes that the veteran did not provide to the RO a 
specific two-month date range for any of the claimed 
stressors.  See VA Adjudication Manual, M-21, Part III, 
chapter 5, § 5.14 (c)(2)(a) (Nov. 18, 2004) (instructing RO 
to request specific details of the claimed in-service 
stressors, including dates, places, and units of 
assignments); M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, 15(c) (Sept. 29, 2006) (indicating that such 
information requests should include month and year during 
which the stressful event occurred and noting that JSRRC will 
research records dated 30 days before and 30 days after).  
Moreover, as to the first claimed stressor, the veteran 
indicated that the he did not remember the name of the 
soldier who was killed, and that the soldier was not in the 
same unit as the veteran, but, rather, a sister unit.  
Without the name of the soldier killed or his unit, and not 
being able to use the veteran's unit in any request to JSRRC, 
the RO could not request verification of this claimed 
stressor.  As to the second claimed stressor, there is no way 
to verify the existence of unexploded mortars and rockets, 
particularly when the veteran did not specify the location of 
the area he was patrolling when this incident occurred.  As 
to the third claimed stressor, there is no way to verify the 
death of a Vietnamese civilian, or that a crowd surrounded a 
jeep on a road in Vietnam.

In addition, the veteran's Board hearing testimony did not 
provide sufficient additional information to attempt to 
verify any of the claimed stressors.  As to the stressor 
relating to the soldier who was killed by an accidental 
grenade explosion, the veteran indicated only that he was on 
a fire base at that time, but specifically stated, "I can't 
remember which fire base," and could not identify the unit 
the soldier was with (Hearing transcript, p. 5).  As to the 
date when this claimed stressor occurred, the veteran said, 
"I really hate to pin it down because I really don't know.  
I feel like it was some time in December or January" (p. 5).  
The veteran subsequently indicated that, to the best of his 
recollection, the stressors involving the jeep and the 
grenade occurred between December 1971 and January 1972.

Unfortunately, for the reasons stated above, even if the two-
month date range approximated by the veteran during the 
hearing were accurate, none of the three claimed stressors 
can be verified due to the vague nature of the information 
provided by the veteran.

The Board has also considered the April 2008 lay statements 
of the veteran's wife and mother indicating the difficulties 
the veteran has undergone since his return from Vietnam.  
However, neither letter contains information that could 
assist in corroborating any of the veteran's claimed 
stressors, and the absence of such information is fatal to 
the veteran's claim.  Moreover, there is nothing in the 
service medical records or service personnel records 
regarding any of the claimed stressors, and, while a June 
1971 service medical record indicates that the veteran was 
frustrated and nervous when learning Morse code, the December 
1973 separation examination contains normal psychiatric 
findings.

While the Board is sympathetic to the veteran, particularly 
because both he and Dr. McInroy have attributed his 
"amnesia" regarding his claimed stressors to his PTSD, and 
the veteran is to be commended for his honesty in indicating 
his inability to recall specific details of these incidents, 
the Board is bound by the applicable law and regulations, see 
38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.101(a) (2007), and the above evidence does not provide a 
basis for a grant of service connection for PTSD or for an 
attempt at stressor verification under the applicable law and 
regulations.
 
As there is no credible supporting evidence that a claimed 
in-service stressor occurred-an essential criterion for 
establishing service connection for PTSD-the criteria for 
service connection for PTSD are not met, and the claim must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


